t c memo united_states tax_court douglas g turnidge petitioner v commissioner of internal revenue respondent docket no filed date douglas g turnidge pro_se nhi t luu-sanders for respondent memorandum opinion goeke judge respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1in the notices of deficiency respondent listed these amounts as to be computed after concessions the issues for decision are whether petitioner must include in gross_income amounts received as compensation_for services and as interest during the years in 1the notices of deficiency contain a number of adjustments for the years in issue respondent determined that for all years petitioner was required to include in gross_income amounts received as compensation_for services and as interest respondent also determined that petitioner was entitled to deductions in and for health insurance premiums_paid and that petitioner was entitled to deductions in all years in issue for certain expenses claimed on schedule c profit or loss from business respondent further determined that for all years in issue petitioner was entitled to the standard_deduction based on married_filing_separately status and to one personal_exemption for himself finally respondent determined that petitioner was liable for additions to tax under sec_6651 and and for all years in issue in the stipulation of facts and the supplemental stipulation of facts the parties resolved most of the adjustments contained in the notices of deficiency and also agreed to other adjustments in petitioner’s favor that were not contained in the notices specifically respondent conceded that petitioner is entitled to an additional exemption deduction for his wife additional self- employment health insurance deductions and various itemized_deductions relating to property taxes charitable_contributions medical_expenses other than health premiums and a tax preparation fee rather than the standard deductions determined in the notices of deficiency on brief respondent concedes that petitioner is not liable for the additions to tax under sec_6651 and sec_6654 for the years in issue the parties shall take the agreements contained in the stipulations and respondent’s concessions into account in the rule computation issue whether petitioner is liable for the self-employment_tax for the years in issue whether petitioner is entitled to a dependency_exemption deduction for one of his daughters for the years in issue and whether petitioner is liable for the addition_to_tax under sec_6651 for failing to timely file federal_income_tax returns for the years in issue background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in la grande oregon at the time he filed his petition during petitioner worked as a pipe layer and equipment operator in eugene oregon petitioner initially performed this work as a consultant and then as an independent_contractor petitioner received compensation_for services of dollar_figure in the taxable_year during and petitioner worked for blue mt conservative baptist association’s camp elkanah as a groundskeeper maintenance supervisor during these years petitioner performed his work as an independent_contractor petitioner received compensation_for services of 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure dollar_figure dollar_figure and dollar_figure in the taxable years and respectively petitioner received interest of dollar_figure dollar_figure dollar_figure and dollar_figure in the taxable years and respectively during the years in issue petitioner was married and resided with and supported his minor child jessy turnidge jessy for these years jessy was a dependent of petitioner within the meaning of sec_152 petitioner did not obtain a social_security_number ssn for jessy during the years in issue petitioner and his wife did not file federal_income_tax returns for the years in issue on date respondent issued a notice_of_deficiency to petitioner for the taxable years and on the same date respondent issued a separate notice_of_deficiency to petitioner for the taxable_year petitioner timely filed a petition to this court seeking a redetermination 3jessy turnidge jessy was born date 4petitioner also has an older daughter jolivia turnidge jolivia who was born on date petitioner is not claiming a dependency_exemption deduction for jolivia for any of the years in issue discussion5 gross_income includes income from whatever source derived including compensation_for services and interest sec_61 the parties stipulated that petitioner received compensation_for services of dollar_figure dollar_figure dollar_figure and dollar_figure in the taxable years and respectively the parties further stipulated that petitioner received interest of dollar_figure dollar_figure dollar_figure and dollar_figure in the taxable years and respectively accordingly petitioner must include these amounts in his gross_income for the years in issue sec_1401 imposes a tax on the self-employment_income of every individual sec_1402 defines self-employment_income as net_earnings_from_self-employment sec_1402 generally defines net_earnings_from_self-employment as gross_income derived by an individual less deductions allowed it is well established that earnings derived from work as an independent_contractor are self-employment_income subject_to the self-employment_tax e g 108_tc_130 64_tc_974 5our resolution of the issues related to petitioner’s income and self-employment_tax liabilities for the years in issue does not depend on who has the burden_of_proof in this case with respect to the burden_of_proof for the sec_6651 addition_to_tax see infra note and the accompanying text the parties stipulated that petitioner worked as an independent_contractor during the years in issue accordingly we hold that petitioner is liable for the self-employment_tax for the years in issue petitioner argues that he is entitled to a dependency_exemption deduction for jessy for the years in issue on brief petitioner claims that the social_security_number was and is not to be used as identification and he questions how an ssn can be required for tax deduction purposes a taxpayer is generally entitled to claim an exemption for each child who qualifies as a dependent under sec_151 and sec_152 however no exemption is allowed for any individual unless the taxpayer_identification_number tin of the individual is included on the return claiming the exemption sec_151 a 6the parties stipulated that petitioner performed some work in as a consultant respondent treated all of petitioner’s earnings as self-employment_income subject_to the self- employment_tax petitioner does not dispute this treatment 7respondent is not arguing that jessy was not a dependent of petitioner during the years in issue sec_151 was added to the code by the small_business job protection act of sbjpa publaw_104_188 sec a 110_stat_1853 and is generally effective for returns due after date 114_tc_511 n however for purposes of claiming a dependency_exemption deduction for the taxable_year the sbjpa requires a tin only for children born on or before date sbjpa sec d 100_stat_1853 miller v commissioner supra pincite n jessy was born on date therefore the above exception does not apply in this case tin is the identifying number assigned to a person under sec_6109 sec_7701 the ssn issued to an individual is the identifying number except as otherwise specified under applicable regulations sec_6109 the regulations specify that an individual required to furnish a tin must use an ssn unless the individual is not eligible to obtain an ssn or is required to use an employer_identification_number sec_301_6109-1 b and c proced admin regs this court has held that the ssn requirement is the least restrictive means of achieving the government’s compelling interests in implementing the federal tax system in a uniform mandatory way and in detecting fraud in regard to dependency_exemptions 114_tc_511 without providing an ssn a taxpayer cannot properly claim a sec_151 dependency_exemption deduction for his children id pincite petitioner does not dispute that he did not file federal_income_tax returns and did not provide an ssn for jessy for the years in issue accordingly we hold that petitioner is not entitled to the dependency_exemption deduction for jessy for the years in issue because he did not satisfy the requirements of sec_151 sec_6651 imposes an addition_to_tax for the failure_to_file a required return on or before the specified filing_date the addition_to_tax i sec_5 percent of the amount_required_to_be_shown_as_tax on the return and an additional percent is imposed for each additional month or fraction thereof during which the failure continues but not to exceed percent in the aggregate sec_6651 this addition_to_tax may be avoided only if the failure_to_file was due to reasonable_cause and not willful neglect 469_us_241 under sec_7491 the commissioner must come forward with sufficient evidence to show that an addition_to_tax is appropriate 116_tc_438 however the commissioner does not bear the burden_of_proof as to an addition_to_tax and once the initial burden of production is met the taxpayer must come forward with sufficient evidence to establish that the addition_to_tax does not apply id pincite the parties stipulated that petitioner received compensation_for services and interest which were of amounts sufficient to require him to file federal_income_tax returns and that petitioner did not file federal_income_tax returns for and thus we find that respondent has met his sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 the evidence in the record does not indicate when the examination commenced in this case however the due dates without extensions for filing petitioner’s returns for and were after date accordingly sec_7491 is applicable to at least some of the years in issue burden of production see eg spurlock v commissioner tcmemo_2003_124 petitioner did not specifically address his liability for the addition_to_tax and the evidence in the record lacks any indication that his failure_to_file was due to reasonable_cause and not willful neglect accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 for the years in issue under rule decision will be entered
